Title: From Abigail Smith Adams to John Adams Smith, 11 February 1810
From: Adams, Abigail Smith
To: Smith, John Adams



my dear John
post 11 Feb. 1810.

I thank you for your Letter by your Aunt. altho you have not written to me before, I know you have often thought of me, and you are so constant & regular a correspondent with your Grandfather that I readily exculpate You from all neglect. I read your Letters to him with pleasure. they show a mind desirous of information, & solisitious for the truth. it is knowledge which inspires caution, as ignorance begets rashness: Modesty may sometimes  depress and weaken a Great and well-famed genius—  but seldom fails of attaching to it the Benevolent & virtuous minds. Noble Sentiments, and unworthy actions can never reside in the same bosom. virtue my dear son is the highest good sense—cultivate incubate it my dear son with the utmost ardour What Solomon Says of wisdom may properly be applied to virtue. when wisdom entereth into thy thine Heart, and knowledge is pleasent unto they  Soul; Then shalt thou understand righteoussness, and judgment and equity; yea every good path, discretion Shall preserve thee, understanding shall keep thee; may I be so unpolite as to recommend to you a daily perusal of some portion of that ancient Book, as a Guide and Guard to your Life and practise & you will find it your best director, your surest  Friend, and your Safest companion—as I wish you to form an easy correct stile—it is necessary to you as a Scholar as a Gentleman & as a professional Man. Addisons papers in the Spectator which bear the Letters are  known by  the Letters E C L O  are a model esteemed by the learnd a model—in Letter writing, never abreviate your words, as thus, twas, instead of it was—twould instead of it would Study your own language correctly, or you can never write it elegantly
I wish you success most Sincerely in your profession and regret that it is not in your Grandfathers power to aid and  assist you and your Brother in your progress—I can only Say upon this Subject, that he Strugled through difficulties Similar in early Life Similar  to those which you have to contend with, that he early engaged in the Service of his Country, devoted to it all the active part of his Life—and in his old age—he has neither riches or affluence to bestow upon his posterity—with a strict  oeconomy, he preserves an independence—Let this rich flourishing country who owe to him his exertions and firmness their fisheries and their great landed possessions— Blush at their base ingratitude.
your Aunt Adams is very unwell with an afflicting pain of the Stomach and discharge of water from her mouth the Physicians call it the water brush Susan and Abbe are well—Abbe has some of the soft and amiable qualifications Susan   ing of some of the exuberancies & polishing   down a little roughness—will make by far  the most sensible woman.
your Aunt Cranch has been very Sick, and is Still very low. your Aunt T B Adams Sends her Love to you She is very well Abbe is a delicate little thing very often Sick Eliza is a Beautifull child— a Noisy little  of Beings—but it is our duty to do good and Communicate—I write often to your Mother and to Caroline— both of whom are pretty good and punctual in their returns to your affectionate Grandmother
A Adams